Citation Nr: 1440425	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the period from April 1, 2006 to October 15, 2008 for degenerative joint disease (DJD), status post total arthroplasty, right knee (right knee disability).

2. Entitlement to an evaluation in excess of 60 percent from October 15, 2008 for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted the Veteran a 100 percent evaluation effective January 26, 2005 and indicated that the right knee rating would decrease to 30 percent effective April 1, 2006.  

By way of an August 2009 rating decision, the RO increased the rating to 60 percent effective October 16, 2008.  By way of a March 2012 Board determination, the Board denied a continued temporary 100 percent evaluation following surgery for the right knee disability and remanded the issues presently on appeal for further development.  Development was conducted and the case has returned to the Board for adjudication on the merits.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. From April 1, 2006 to October 15, 2008, and thereafter, the Veteran's right knee disability was manifested by severe, chronic residuals of total knee arthroplasty, with painful motion and weakness of the knee.

2. Knee impairment is limited by the amputation rule to 60 percent disabling.





CONCLUSIONS OF LAW

1. From April 1, 2006 to October 15, 2008, the criteria for a 60 percent evaluation for the service-connected right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code (DC) 5055 (2013).

2. From October 15, 2008 onward, the criteria for the assignment of an evaluation in excess of 60 percent for the service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code (DC) 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran was provided with a VCAA notification letter in May 2008 and his claim was last readjudicated in October 2012.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran was also afforded multiple VA examinations throughout the course of the appeal, including the most recent examination in May 2012 pursuant to the March 2012 Board remand.  Moreover, the Board finds these examinations are adequate for rating purposes.  Thus, there has been substantial compliance with the Board's March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for an increased rating for the service-connected right knee disability are ready to be considered on the merits.

General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed infra, the Veteran's right knee disability has been productive of consistent symptomatology, warranting a uniform disability rating for the period of the appeal in question (excluding the temporary total rating).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Musculoskeletal Disabilities

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran underwent a right total knee arthroplasty on January 2005 and was discharged from the hospital in February 2005.  He was assigned a 100 percent evaluation from January 26, 2005 for 13 months following the prosthetic replacement of the right knee joint, or through March 31, 2006; this is the maximum scheduler available period for a temporary 100 percent rating.  See March 2012 Board Decision p. 8 (denying a continued temporary 100 percent evaluation following surgery).  For the period from April 1, 2006 to on or before October 16, 2008, the Veteran was assigned a 30 percent rating for the right knee disability.  The Board finds that based on the facts below, an increased rating to 60 percent for this period of the appeal is warranted.

In April 2006, the Veteran contended that he has not fully recovered from his right knee replacement surgery as he still suffered from painful motion, instability, and weakness.  

At the June 2006 VA examination, the Veteran complained of giving way of his right knee post surgery; he needed a cane and a metal knee brace.  There was tenderness, painful movement, weakness, guarding of movement noted upon examination.  There was no objective evidence of instability, but there was a surgically absent meniscus with effusion, which was tender to touch.  There was flexion limited to 120 degrees with pain at 110 degrees, with additional limited motion found upon repetitive use.  

Upon examination in October 2008, the Veteran complained of locking up of the right knee with increased pain.  There was still tenderness, weakness, guarding of movement of the right knee.  The Veteran experienced flare-ups that were moderately severe, weekly, and was one to two days in duration.  Extension appeared to be to 20 degrees without pain and flexion from -20 degrees to 100 degrees with pain beginning at 40 degrees.  No instability was noted.

From 2008 to 2012, VA treatment records indicate that the Veteran consistently complained of chronic right knee pain.  Another VA examination was given in May 2012 where the Veteran continued to assert pain all around the right knee with continued exacerbations and flare-ups.  Right knee flexion was to 115 degrees with painful motion beginning at 95 degrees; extension was to 0 degrees without pain.  He had pain on movement and interference with sitting, standing, and weight-bearing.  The disability impacts the Veteran's ability work as he cannot lift, carry, walk or stand for prolonged periods of time precluding active physical activities.  No objective findings of instability.

The Board notes that the RO assigned the 60 percent effective date of October 15, 2008 based upon the findings of the October 2008 examination.  The Board finds that the evidence of record shows relatively consistency with respect to the Veteran's reports of pain and impairment in the right knee when comparing the 2006 evidence to the October 2008 VA examination.  In other words, the Veteran did not just happen to get worse on the day of the October 2008 examination.  Thus, for the period from April 1, 2006 to October 15, 2008, the Board finds that the Veteran's right knee disability picture more nearly approximates the 60 percent criteria under DC 5055 (chronic residuals of knee replacement consisting of severe painful motion or weakness in the affected extremity).  See 38 C.F.R. § 4.7.  The Veteran has had notable weakness in his right knee from 2006 onward.  

Given the rating increase to 60 percent for the period from April 1, 2006 to October 15, 2008, the Board will now consider whether a rating in excess of 60 percent for this entire period is warranted.  For the reasons set forth below, the Board finds against a higher rating in excess of 60 percent of the service-connected right knee disability.

Diagnostic Code 5055, which evaluates impairment from knee replacement (prosthesis).  A 100 percent rating is assigned for one year following implantation of prosthesis. 38 C.F.R. § 4.71a, DC 5055 (2013).  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  A 30 percent rating is the minimum rating after knee replacement. Id.  Diagnostic Code 5055 does not specifically provide a 50 percent rating, but it states that intermediate degrees of residual weakness, pain or limitation of motion should be rated by analogy to Diagnostic Code 5256 (ankylosis), Diagnostic Code 5261 (limitation of extension), or Diagnostic Code 5262 (impairment of tibia and fibula).  Id. 

The Board has considered other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  The 60 percent evaluation assigned for right knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5256-5263 (2013).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion.  38 C.F.R. § 4.71a, DC 5255.  However, the evidence does not demonstrate any femur fracture, nonunion, or loose motion.  

A schedular evaluation greater than 60 percent is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a, DC 5162.  In other words, put simply, the Veteran cannot receive a higher rating for his replaced knee than for a leg amputated.  Also, given that the Veteran is currently at 60 percent disabling for his right knee disability, he would not be able to receive a separate compensable rating under another applicable DC.  Thus, even if we were to assign a separate rating under an different DC, the Veteran cannot be paid compensation above the 60 percent level because of the amputation rule described above.  Accordingly, all applicable possibilities were considered for a higher or separate rating, and a schedular rating in excess of 60 percent for the Veteran's service-connected right knee disability is not warranted. 

Since the Veteran is currently evaluated with the highest rating possible under Diagnostic Code 5055 following the one year period after surgery, the Veteran can only be awarded a rating in excess of 60 percent on an extraschedular basis.

Extraschedular Consideration

The Board also considered whether the Veteran's right knee disability warranted referral for extra-schedular consideration, to encompass both stages of the appeal.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the evidence does not show that the Veteran's right knee disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  His symptoms of weakness and painful motion are contemplated by the applicable diagnostic code 5055 which expressly consider painful motion, weakness, and any limitation of motion.  With respect to other symptomatology expressed, such as giving way or guarding of movement, these symptoms are considered in its current rating.  In other words, DC 5055 adequately contemplates all of the Veteran's symptoms.  Even if a separate rating were to be assigned, the outcome as to monetary compensation would not change.  See supra.  As a result of this decision, for the period from April 1, 2006 onward, the Veteran is in receipt of 60 percent under DC 5505.  The 60 percent rating is the maximum rating allowable under the DC 5505 after the 100 percent awarded rating for the 1-year following implantation of prosthesis.  A higher rating is precluded by the amputation rule as discussed above.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the right knee disability, the Veteran is in receipt of service connection for other disabilities pertaining to his cervical spine, lumbar spine, and left knee.  Because the only increased rating claims on appeal at this time is for the right knee disability, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

In sum, as the rating criteria adequately contemplate the Veteran's symptoms of his right knee disability, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.  Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 1111.  

Nonetheless, the Board acknowledges that by way of a November 2008 rating decision, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which includes the service-connected right knee disability, thus, marked interference with employment is shown.  However, interference with the Veteran's employment is accounted for in the assigned 60 percent rating, in addition to the award of a TDIU.

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 60 percent for the right knee disability from April 1, 2006 onward.  Therefore, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 60 percent evaluation for the period from April 1, 2006 to October 15, 2008 for degenerative joint disease (DJD), status post total arthroplasty, right knee, is granted.

An evaluation in excess of 60 percent for right knee disability is denied.





______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


